In an action to recover damages for medical malpractice and lack of informed consent, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Spodek, J.), dated July 14, 2004, as denied her oral application pursuant to CPLR 306-b for an extension of time to serve the defendant with process.
Ordered that the appeal is dismissed, with costs.
The portion of the order from which the plaintiff appeals did not determine a motion made on notice and, thus, is not appeal-*482able as of right (see CPLR 5701 [a] [2]; [c]; Walsh v Town of Brookhaven, 7 AD3d 699 [2004]). We decline to grant leave to appeal. Prudenti, P.J., Schmidt, Santucci, Luciano and Spolzino, JJ., concur.